DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see page 7 paragraph 1, filed 10/02/2020, with respect to claim 17 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 07/02/2020 has been withdrawn. 
Applicant’s arguments, see page 7 third paragraph, filed 10/02/2020, with respect to the rejection(s) of claim(s) 1 and 18 under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vieari (US2011028829).

Claim 1, 3, 4, 6, 8-11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229).
Overcash et al disclosed a method of forming a coated sheet.  The method includes providing a porous substrate sheet material, coating a crosslinkable water dispersible barrier coating to the porous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable as disclosed by Dunning in the method of Overcash et al to provide any release coating for release material for the surface of the sheet, which are all interchangeable.
Overcash further discloses that the coated sheet utilizes polyvinyl alcohols as a barrier sheet (col 6 line18-22, col 19 ln 39-53) is readily recyclable and repulpable (col 2 ln 64-67) and is directed at resistant to penetration by grease and oil (abstract). Overcash does not disclose wherein barrier coating is a sacrificial material that is dissolvable in water, after formation, and is adapted to dissolve in water .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229) as applied to claim 1 above, and further in view of Popat et al (U.S. 6,001,209 – previously of record).
Overcash et al as modified above is silent as to the method of forming coated paper includes providing a label stock with adhesive layer.  However, providing a silicone release for a label stock is well known and conventional as shown for example by Popat et al.  Popat et al discloses a method forming label or note.  The method includes a label with adhesive and applying a silicone release liner or backing that is repulpable, which allow the entire label assembly to be repulpable (See Popat et al, Col 9, lines 12-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a label with adhesive and applying a silicone release liner or backing that is repulpable, which allow the entire label assembly to be repulpable as disclosed by Popat et al in the method of Overcash as modified by Dunning to provide to select a paper with silicone coating to allow the paper to be recyclable and repulpable.  (See Popat et al, Col 9, lines 32-34)
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229) as applied to claims 1 and 6 above, and further in view of Smith (U.S. 5,418,206 – previously of record).
Overcash et al as modified above is silent as to the water soluble material includes sodium alginate and partially hydrolyzed polyvinyl alcohol or carboxymethylated cellulose, ethylated starch or carboxylated soy protein.  However, providing sodium alginate and partially hydrolyzed polyvinyl alcohol or carboxymethylated cellulose, ethylated starch or carboxylated soy protein as the water soluble material is well known and conventional as shown for example by Smith.  Smith discloses a method of forming thermoplastic binder.  The binder includes water soluble material such as starches, hydroxyethyl cellulose, methyl cellulose, carboxymethyl celluloses, polyvinyl alcohol, polyvinyl alcohol copolymer such as poly(vinyl alcohol-co-vinyl acetate) also known as partially hydrolyzed polyvinyl alcohol, sodium alginate, water soluble phenol formaldehyde resins, and acrylic resins (See Smith, Col 4, line 54 to Col 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide water soluble material such as starches, hydroxyethyl cellulose, methyl cellulose, carboxymethyl celluloses, polyvinyl alcohol, polyvinyl alcohol copolymer such as poly(vinyl alcohol-co-vinyl acetate) also known as partially hydrolyzed polyvinyl alcohol, sodium alginate, water soluble phenol formaldehyde resins, and acrylic resins for the water soluble material as disclosed by Smith in the method of Overcash as modified by Dunning to provide any water soluble materials that are interchangeable.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229) as applied to claim 11 above, and further in view of Dauplaise et al (U.S. 5,723,022 – previously of record).
Overcash et al as modified above is silent as to soaking the paper for at least 30 min. or at least 60 min. for repulping.  However, removing the wet strength of paper at least half by soaking for over 30 min. is well known and conventional as shown for example by Dauplaise et al.  Dauplaise et al discloses removing the wet strength of paper at least half by soaking for over 30 min (See Dauplaise et al, Col 2, lines 45-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that removing the wet strength of paper at least half by soaking for over 30 min. as disclosed by Dauplaise et al in the method of Overcash et al as modified by Dunning to reduce the wet strength of the paper and allow for faster repulping of the paper.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Vieari (US20110288229).
Overcash et al disclosed a method of forming a coated sheet.  The method includes providing a porous substrate sheet material, coating a barrier coating to the porous sheet material, and after drying the barrier coating, a release coating is applied over the barrier coating (See Overcash et al, Col 3, line 30 to Col 4, line 29).
Overcash further discloses that the coated sheet utilizes polyvinyl alcohols as a barrier sheet (col 6 line18-22, col 19 ln 39-53) is readily recyclable and repulpable (col 2 ln 64-67) and is directed at resistant to penetration by grease and oil (abstract). Overcash does not disclose wherein barrier coating is a sacrificial material that is dissolvable in water, after formation, and is adapted to dissolve in water during a paper repulping process. However, this is taught by Vieari. Vieari teaches an oil and grease resistant barrier layer (para 0157). Vieari further teaches a polyvinyl alcohol resin which has a further .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011) and Vieari (US20110288229) as applied to claim 18 above, and further in view of Dunning (U.S. 3,765,997 – previously of record).
Overcash et al as disclosed the release coating may vary widely and can includes metal complex of fatty acid but is silent as to the release material is silicone.  However, providing metal complex and silicone as release coating on a substrate is well known and conventional as shown for example by Dunning.  Dunning discloses a method forming a laminate.  The method includes sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable (See Dunning, Col 7, lines 44-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable as disclosed by Dunning in the method of Overcash et al to provide any release coating for release material for the surface of the sheet, which are all interchangeable.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable as disclosed by Dunning in the method of Overcash et al to provide any release coating for release material for the surface of the sheet, which are all interchangeable.
Overcash further discloses that the coated sheet utilizes polyvinyl alcohols as a barrier sheet (col 6 line18-22, col 19 ln 39-53) is readily recyclable and repulpable (col 2 ln 64-67) and is directed at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hentzschel (US5567272)
Sakai (US20050123704)
Duraiswamy (Effect of starch type on the silicone holdout of release papers; Attached NPL)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L.S./             Examiner, Art Unit 1745                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742